             Case 2:21-cv-02927-CAS-GJS Document 25 Filed 04/13/21 Page 1 of 3 Page ID #:2090



                       1   VEDDER PRICE (CA) LLP
                           Michael Quinn, Bar No. 198349
                       2   mquinn@vedderprice.com
                           Ryan S. Hedges, Bar No. 217617
                       3   rhedges@vedderprice.com
                           1925 Century Park East, Suite 1900
                       4   Los Angeles, California 90067
                           T: +1 424 204 7700
                       5   F: +1 424 204 7702
                       6

                       7   Attorneys for Defendants
                           Zachary J. Horwitz and 1inMM Capital, LLC
                       8
                                                  UNITED STATES DISTRICT COURT
                       9
                                                CENTRAL DISTRICT OF CALIFORNIA
                      10

                      11
                           SECURITIES AND EXCHANGE                       Case No. 2:21-CV-02927-CAS-GJSx
                      12   COMMISSION,
                                                                         DEFENDANTS’ DISCLOSURE
                      13                   Plaintiff,                    STATEMENT (FEDERAL RULE
                                                                         OF CIVIL PROCEDURE 7.1)
                      14         v.                                      AND NOTICE OF INTERESTED
                                                                         PARTIES (LOCAL RULE 7.1-1)
                      15   ZACHARY J. HORWITZ; and 1INMM
                           CAPITAL, LLC,                                 Judge:    Christina A. Synder
                      16
                                           Defendants.
                      17

                      18                                DISCLOSURE STATEMENT
                      19         Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Defendant
                      20   1inMM Capital, LLC makes the following corporate disclosure: 1inMM Capital,
                      21   LLC has no parent corporation.
                      22                   CERTIFICATION OF INTERESTED PARTIES
                      23         Pursuant to Civil Local Rule 7.1-1, the undersigned, counsel of record for
                      24   Defendants Zachary Horwitz and 1inMM Capital, LLC, certifies that the following
                      25   listed party (or parties) may have a pecuniary interest in the outcome of this case.
                      26         These representations are made to enable the Court to evaluate possible
                      27   disqualification or recusal.
                      28               Securities and Exchange Commission
VEDDER PRICE (CA), LLP
   ATTORNEYS AT LAW
      LOS ANGELES
             Case 2:21-cv-02927-CAS-GJS Document 25 Filed 04/13/21 Page 2 of 3 Page ID #:2091



                       1             Zachary Horwitz
                       2             1inMM Capital LLC
                       3
                           Dated:     April 13, 2021        VEDDER PRICE (CA), LLP
                       4

                       5
                                                            By: /s/ Michael Quinn
                       6                                       Michael Quinn
                                                               Ryan S. Hedges
                       7
                                                            Attorneys for Defendants
                       8                                    Zachary J. Horwitz and 1inMM
                                                            Capital, LLC
                       9

                      10

                      11

                      12

                      13

                      14

                      15

                      16

                      17

                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
VEDDER PRICE (CA), LLP
   ATTORNEYS AT LAW
      LOS ANGELES
                                                          -2-
              Case 2:21-cv-02927-CAS-GJS Document 25 Filed 04/13/21 Page 3 of 3 Page ID #:2092



                       1                             CERTIFICATE OF SERVICE
                       2         I hereby certify that on April 13, 2021, I caused to be electronically filed a
                       3   true and correct copy of the foregoing with the Clerk of Court using the CM/ECF
                       4   system and that all counsel of record will be served via the Notice of Electronic
                       5   Filing generated by CM/ECF.
                       6
                       7                                                        /s/ Michael Quinn
                                                                                    Michael Quinn
                       8
                       9
                    10
                    11
                    12
                    13
                    14
                    15
                    16
                    17
                    18
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
VEDDER PRICE (CA), LLP
                                                                                             CERTIFICATE OF SERVICE
    ATTORNEYS AT LAW
      LOS ANGELES
                                                                     3
